The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2022 has been entered.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Emmert (US 2009/0277255) in view of Saini (US 2013/0029427) and further in view of Thompson (US 5,777,214, newly cited and applied) or Sivavec (US 6,485,688, newly applied).  
In the patent publication Emmert teaches real-time, on-line analysis for the quantification of trihalomethane species within drinking water supplies.  Separating trihalomethanes from 
Figure 2 of the Saini patent publication that teaches a method of monitoring the concentration of volatile organic compounds in a fluid including a first step of on-line measurement of the concentration of each of the volatile organic compounds (halohydrocarbons) of the plurality of volatile organic compounds in the fluid by an analyzer (203,205), a second step of comparing the concentration of each of the volatile organic compounds measured by the analyzer with a predefined threshold value (215), and a third step of reducing the concentration of at least one volatile organic compound if the concentration of said at least one volatile organic compound measured by the analyzer is greater than the corresponding predefined threshold value (217,219,221 and paragraphs [0027]-[0028]).  With respect to claims 2-3, Paragraph [0028] teaches a process in which either the use of certain chemicals are either increased or decreased or process variables are changed.  With respect to claim 4, elements 207, 209, 211 and 213 teach steps/actions amounting to transferring the measured concentrations to a control center (see figure 2 and paragraph [0028]).  With respect to claim 7, paragraph [0024] of Saini teaches that measurement of halohydrocarbons can be important in many contexts, among them regulation of 
In the patent Thompson teaches an in-situ continuous liquid analyzing system for continuously analyzing volatile components contained in a water source.   Column 1, lines 18-35 teach that previous water analyses for volatile organic compounds have been performed by purge-and-trap gas chromatography/mass spectrometry or by direct sampling ion trap mass 

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the sampling system of Emmert to have a form such as taught by Thompson or Sivavec because of their ability to provide a gas sample from a fluid in a continuous manner for analysis from a variety of sources such as process streams and the other advantages taught by Thompson or Sivavec.  Additionally, it would have been obvious to one of ordinary skill in the art at the time the application was filed to add the ability to change the concentration of at least one of the volatile components as taught by Saini to the Emmert method because that appears to be the ultimate purpose of the measurement method of Emmert and Saini shows that it can be done for halohydrocarbons in a process stream in which they are contained.  
Claims 5-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Emmert in view of Saini and Thompson or Sivavec as applied to claims 1-4 and 7 above, and further in view of Wolf (US 2010/0292844) and Mitchell (US 2016/0102510).  Emmert teaches that various alternatives will readily occur to those having skill in the art.  Emmert does not teach other ways to treat water or the use of a similar monitor on drilling fluids.  
In the patent publication Wolf teaches an automated water treatment system and methods for treating raw water to produce potable water.  The system is a self-contained portable water treatment system having several selectable treatment subsystems and a controller which automatically selects and controls the mode of operation from a transient, normal or backwashing mode, automatically controls the flow of water through a treatment path based upon the selected mode of operation and the measured water quality characteristics of the water at selected locations, automatically determines, based upon the selected mode of operation and the water quality parameter measurements, which of the plurality of the selectable subsystems is needed to produce potable water at the output; and automatically direct the flow of water through a treatment path through the system to bypass the water treatment subsystems and elements that are not needed to produce potable water.  The system is configured to fit inside a standard-sized commercial shipping container for transport and during operation.  Paragraph [0011] teaches that the water treatment subsystems include a strainer subsystem for removing particulates of a size that could potentially disrupt the water treatment system; a primary oxidation subsystem 
In the patent publication Mitchell teaches systems and methods for monitoring drilling fluids in real time.  One method includes circulating a drilling fluid into and out of a borehole, generating a first output signal with a first optical computing device arranged near an outlet of the borehole, the first optical computing device having a first integrated computational element configured to optically interact with the drilling fluid, receiving the first output signal with a signal processor communicably coupled to the first optical computing device, determining the concentration of a gas present in the drilling fluid at the outlet of the borehole with the signal processor and generating a resulting output signal, conveying the resulting output signal to one or more peripheral devices, and adjusting one or more drilling or completion parameters in response to the concentration of the gas present in the drilling fluid.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to adapt the Emmert process to other types of water treatment such as taught by Wolf and to other processes in which chemicals within a fluid are monitored to adjust process conditions such as the process of Mitchell because of the adaptability of the Emmert methods to other water purification methods and or chemical monitoring process and the desire to monitor those processes in a similar manner as taught by at least Mitchell.  
Applicant's arguments filed July 7, 2021 have been fully considered but they are not persuasive. In response to the claim changes, examiner limited the rejection to Emmert as the only primary reference and modified the reference combination to with references teaching .    
With respect to the obviousness rejection the argument Emmert does not teach a continuous sampling of the fluid.  While it appears that the sample is continuously passed through the membrane probe of Emmert, the newly applied Thompson and Sivavec patents teach a sampling structure that is significantly similar to what is described in instant paragraph [0044] in which a gas is used to strip/sparge the volatiles from the fluid continuously.  Based on the fact that these are known structures capable of performing the same function as the membrane of Emmert, there substitution in the Emmert method and device is an obvious modification of Emmert.  Thus the argument is not persuasive.  Since this is the only argument, against the claims, the arguments are not persuasive.    
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art relates to gas sampling structures and/or systems in fluid process monitoring apparatus and methods.  At least some of these references include a structure, such as a gas chromatograph, capable of separating the compounds/components that were removed for analysis.  Examiner notes that the newly cited Hassan (US 2008/0289397, paragraph [0004]) and Roques (US 20100256922, paragraph [0091]) patent publications clearly teach that argon ionization detectors are known detectors for gas chromatography equipment.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797